                    UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA

BNSF RAILWAY COMPANY,                         )
A Delaware Corporation,                       )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )   Case No. CIV-19-769-G
                                              )
CITY OF EDMOND, OKLAHOMA,                     )
et al.,                                       )
                                              )
       Defendants.                            )

                                         ORDER

       Plaintiff BNSF Railway Company has filed this lawsuit challenging the

constitutionality of Oklahoma’s recently enacted “Blocked Crossing Statute,” Okla. Stat.

tit. 66, § 190. Plaintiff’s Complaint seeks declaratory and injunctive relief and names five

Defendants. Two are municipal corporations: (1) City of Edmond, Oklahoma (“City of

Edmond”); and (2) City of Davis, Oklahoma (“City of Davis”). Three are individuals sued

in their capacity as officials on the Oklahoma Corporation Commission (“OCC”): (3) Todd

Hiett (OCC Chairman); (4) Bob Anthony (OCC Vice-Chairman); and (5) Dana Murphy

(OCC Commissioner) (collectively, the “OCC Defendants”). See Compl. (Doc. No. 1) at

1-2.

       Now before the Court is Plaintiff’s Motion seeking that Defendants be enjoined

from prosecuting and enforcing the Blocked Crossing Statute during the pendency of this

lawsuit. See Pl.’s Mot. Prelim. Inj. (Doc. No. 14). The OCC Defendants have filed a

Response (Doc. No. 30), to which Plaintiff has replied (Doc. No. 31). In addition,

Defendant City of Davis has filed a Stipulation agreeing to stay enforcement of the Blocked
Crossing Statute while this lawsuit is pending. See Stip. (Doc. No. 28). Defendant City of

Edmond has not responded to the Motion within the time allowed.

   I.      Background

        On July 1, 2019, the Blocked Crossing Statute took effect. The Statute provides in

relevant part:

        A. As it is immediately necessary for the safety and welfare of the people, no
        railcar shall be brought to rest in a position which blocks vehicular traffic at
        a railroad intersection with a public highway or street for longer than ten (10)
        minutes.
        B. Municipalities, county sheriffs and the Oklahoma Highway Patrol shall
        have the authority to issue a citation to any person or corporation that violates
        a provision of this section. Such person or corporation shall be subject to a
        fine of up to One Thousand Dollars ($1,000.00) for each violation. Seventy-
        five percent (75%) of the collected fine shall be deposited to the credit of the
        general fund of the entity that issued the citation and the remaining twenty-
        five percent (25%) shall be credited to the Corporation Commission
        Revolving Fund established in Section 180.7 of Title 17 of the Oklahoma
        Statutes. A copy of the citation, along with any information regarding train
        identification, shall be sent to the Corporation Commission for enforcement
        of the penalty at a hearing before an administrative law judge of the
        Commission.       The violating entity or individual may appeal the
        administrative law judge’s decision to the Commission en banc. The
        Commission shall annually deliver an electronic report detailing the number
        of violations, number of rulings, number of appeals and amount of fines
        assessed under this section. Commission reports shall be delivered to the
        Speaker of the Oklahoma House of Representatives, the President Pro
        Tempore of the Oklahoma State Senate and the Governor. The Commission
        shall promulgate rules and procedures to effectuate the provisions of this
        section.
        ....
        C. Every railroad shall be operated in such a manner as to minimize
        obstruction of emergency vehicles at public highway grade crossings.

Okla. Stat. tit. 66, § 190.




                                               2
          On August 22, 2019, Plaintiff filed this lawsuit, alleging that the Blocked Crossing

Statute is preempted by the Interstate Commerce Commission Termination Act

(“ICCTA”), 49 U.S.C. §§ 10101 et seq., and by the Federal Railroad Safety Act (“FRCA”),

49 U.S.C. §§ 20101 et seq. See Compl. ¶¶ 13, 15-19, 22-27.

    II.      Preliminary Injunctive Relief

          Plaintiff has requested a preliminary injunction preventing Defendants from

enforcing and prosecuting the Blocked Crossing Statute. A preliminary injunction is “an

extraordinary remedy,” and to obtain such relief, Plaintiff must show: “(1) a likelihood of

success on the merits; (2) a likelihood that the movant will suffer irreparable harm in the

absence of preliminary relief; (3) that the balance of equities tips in the movant’s favor;

and (4) that the injunction is in the public interest.” Att’y Gen. of Okla. v. Tyson Foods,

Inc., 565 F.3d 769, 776 (10th Cir. 2009) (internal quotation marks omitted); see also

Chamber of Commerce v. Edmondson, 594 F.3d 742, 764-71 (10th Cir. 2010) (upholding

district court’s entry of a preliminary injunction of a statute alleged to be preempted by

federal law).1




1
  The Tenth Circuit has held that certain “disfavored preliminary injunctions” require a
movant to satisfy a heightened burden. Schrier v. Univ. of Colo., 427 F.3d 1253, 1259
(10th Cir. 2005); see O Centro Espirita Beneficiente Uniao Do Vegetal v. Ashcroft, 389
F.3d 973, 975 (10th Cir. 2004). One such disfavored injunction is one that would alter the
status quo—defined as “[t]he last peaceable uncontested status existing between the parties
before the dispute developed.” Schrier, 427 F.3d at 1260 (internal quotation marks
omitted). Here, with the newly enacted Statute, the “last peaceable uncontested status” is
the time period to which Plaintiff wishes to return: prior to the Statute’s enactment. See
ACLU v. Praeger, 815 F. Supp. 2d 1204, 1208-09 (D. Kan. 2011). Plaintiff’s request
therefore does not seek to disturb the status quo and is not subject to heightened scrutiny.


                                               3
       Plaintiff’s showing of these factors is essentially uncontested. See OCC Defs.’

Resp. at 1-3 (stating that the OCC Defendants should not be subject to an injunction and

noting they “do[] not concede” that Plaintiff has met the four preliminary-injunction

factors).

            A. Likelihood of Success on the Merits

       Plaintiff argues that “[e]very jurisdiction to consider the issue ultimately has decided

that (1) Federal railroad operational laws expressly preempt state blocked crossing laws,

and (2) Federal railroad safety laws cover the issue of block[age] of crossing so as to

preempt state laws concerning the same subject.” Pl.’s Mot. Prelim. Inj. at 7; accord

Compl. ¶¶ 19, 27. Plaintiff’s Motion cites numerous cases in which courts considering

similar state statutes have found them preempted by the exclusive authority of ICCTA and

FRCA. See Pl.’s Mot. at 11-18. Plaintiff has made a sufficient showing of this element.

See Entm’t Merchants Ass’n v. Henry, No. CIV-06-675-C, 2006 WL 2927884, at *3 (W.D.

Okla. Oct. 11, 2006).

            B. Irreparable Harm

       Plaintiff alleges that it received at least four citations under the Blocked Crossing

Statute since its enactment. See Compl. ¶¶ 8, 10; Pl.’s Resp. to OCC Defs.’ Mot. to Dismiss

Improper Parties (Doc. No. 33) at 2 n.1. Plaintiff plausibly argues that if the Statute is

ultimately found to be unenforceable, Plaintiff will lack the ability to recover any monetary

penalties it has paid to the OCC due to state sovereignty. See Pl.’s Mot. Prelim. Inj. at 18.

Plaintiffs also assert that compliance with both the federal and state standards may be

impossible and that their attempt to do so could expose them to liability. See id. at 18-19


                                              4
(citing Vt. Ry., Inc. v. Town of Shelburne, 287 F. Supp. 3d 493, 504 (D. Vt. 2017) (“[T]he

only adequate remedy for this injury is to enjoin the enforcement of the Storage Ordinance.

Monetary damages will not suffice, as it is not feasible for the Railway to operate in

constant violation of a Town ordinance.”)). Plaintiff has made a sufficient showing of this

element.

           C. The Balance of Equities

       Plaintiff argues—with no dispute from Defendants—that harm to its operations will

outweigh any potential harm to Defendants. Given the short time that the Blocked Crossing

Statute has been in effect, the Court finds that Plaintiff has adequately shown this element.

           D. The Public Interest

       Despite the purported safety-related goals of the Blocked Crossing Statute,

Defendants’ nonconcession does not set forth any reasoned argument that enforcement of

the Statute is necessary to the public health or welfare. As pointed out by Plaintiff, the

Statute sets forth exceptions to the ten-minute time limit that are not related to safety. See

Okla. Stat. tit. 66, § 190(C)(2). This factor has been adequately established. See also

Chamber of Commerce, 594 F.3d at 771 (“Oklahoma does not have an interest in enforcing

a law that is likely constitutionally infirm. Moreover, the public interest will perforce be

served by enjoining the enforcement of the invalid provisions of state law.” (internal

quotation marks omitted)).

           E. Bond

       Although no party has addressed the provision of a bond, Federal Rule of Civil

Procedure 65(c) requires the giving of security as a condition precedent to the granting of


                                              5
a preliminary injunction. “However, the Court has discretion to require only a nominal

bond, or no bond at all, in a case where issues of overriding public concern or important

federal rights are involved.” Entm’t Merchants Ass’n, 2006 WL 2927884, at *4 (citing

Cont’l Oil Co. v. Frontier Ref. Co., 338 F.2d 780, 782 (10th Cir. 1964); Davis v. Mineta,

302 F.3d 1104, 1126 (10th Cir. 2002)). Defendants will suffer no financial harm from an

imposition of preliminary injunctive relief preserving the status quo (other than a

speculative loss of penalties retained by the OCC). Plaintiff shall not be required to give

security for this preliminary injunction.

                                      CONCLUSION

       For all these reasons, Plaintiff has shown a clear and unequivocal right to entry of

the requested preliminary injunction. Plaintiff’s Motion for Preliminary Injunction (Doc.

No. 14) is GRANTED. The preliminary injunction shall be entered by separate order.

       IT IS SO ORDERED this 30th day of October, 2019.




                                            6
